Hat, Judge,
delivered the opinion of the court:
This is a petition brought by the Baltimore & Ohio Bail-road Company to recover from the United States the sum of $85,474.06. To this petition of the plaintiff the defendant has demurred.
The plaintiff alleges in its petition that prior to November 12, 1918, and on or about December 15, 1917, it entered into an informal or implied agreement with an officer acting under the authority, direction, or instruction of the Secretary of War on behalf of the United States for the payment by the United States to the petitioner for extraordinary expenses incurred by the petitioner in connection with the construction of the Marley Neck Branch Bailroad of the petitioner situated in the State of Maryland, and for the payment of the construction of a special detour track, trestle, and turnout in connection with said construction to the site of the United States Ordnance Depot, Curtis Bay, for transportation purposes, and that there is due and owing to the petitioner for the aforesaid construction the sum of $85,474.06.
*384Not relying on the aforesaid allegation, the petitioner proceeds to set out in its petition the facts from which it deduces that an informal or implied agreement was entered into by the United States for the payment of the sum of money which it demands.
It is not necessary to set out in this opinion these facts which are recited in full in the petition. Suffice it to say that after a careful examination of the facts relied upon by the petitioner, the court is of opinion that no agreement can be inferred from them which obligates the United States to pay the money claimed to be due. The facts alleged in the petition do not disclose any agreement, express or implied, between the petitioner and the United States, and therefore this court can not give relief either under the Dent or Tucker Acts. In order to recover in this court under either act there must be a promise to pay, or the implication of a promise to pay. The demurrer of the defendant is therefore sustained and the petition of the plaintiff is dismissed.
Graham, Judge; Dowxey, Judge; Booth, Judge; and Campbell, Chief Justice, concur.